                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


    -------------------------------------                 X
                                                          :
                                                          : Case No. 3:19-cv-01242-WGY
    D&Z AUCTION RESELLERS, LLC, et al.
                                                          :
    Plaintiffs,                                           :
                        -against-                         :
                                                          :
                                                          :
    MEDI-DATA CORPORATION, et al.                         :
                                                          :
    Defendants.                                           :
                                                          :
                                                          :
    -------------------------------------                 X
     DEFENDANT MICRO MERCHANT SYSTEMS’S MOTION TO DISMISS
THE CROSS-CLAIMS OF DEFENDANTS FARMACIA ORTEGA; SUPER FARMACIA
  FAMILIAR; EMPRESAS ALVASIE, INC.; SUPER FARMACIA REBECA, INC.;
 ESTEVES EXPRESS PHARMACY; FARMACIA MALEZA EXPRESS; FARMACIA
                JIREH, INC. AND FARMACIA MARILYN
                 PURSUANT TO FED. R. CIV. P. 12(b)(6)

TO THE HONORABLE COURT:

           Comes now Defendant Micro Merchant Systems (“MMS”), through its undersigned

counsel, respectfully submits this memorandum in support of its motion to dismiss the cross-claims

asserted against it by Defendants Farmacia Ortega (D.E. 63); Super Farmacia Familiar (D.E. 64);

Empresas Alvasie, Inc. (D.E. 65); Súper Farmacia Rebeca, Inc. (D.E. 67); Esteves Express

Pharmacy and Farmacia Maleza Express (D.E. 69); Farmacia Jireh, Inc. (D.E. 72); and Farmacia

Marilyn (D.E. 74) (together, “Cross-Claimants”)1 pursuant to Rule 12 (b)(6) of the Federal Rules

of Civil Procedure, and states as follows:



1
       According to their Answers and Crossclaims, Farmacia Ortega should have been sued
under the name Mildred Carrillo De La Rosa; Super Farmacia Familiar should have been sued
under the name Gladys Vélez Morales; Farmacia Esteves Express Pharmacy should have been
                                                1
                             BACKGROUND AND ARGUMENT

       Cross-Claimants are eight of the 16 pharmacies named as defendants in this action alleging

violations of three federal statutes. Between them, Cross-Claimants have filed seven separate

answers and cross-claims, including rote cross-claims against MMS. See D.E. 63, 64, 65, 67, 69,

72, 74. There is simply no legal or factual basis for the cross-claims against MMS.

       These seven filings follow substantively identical formats: they generally deny all of the

allegations in the Complaint; they assert a long list of affirmative defenses; and they contain a

putative cross-claim against defendants Luis and Genaro Duran, Medi-Data, Inc., and Micro

Merchant Systems (“MMS”) (the “Cross-Claims”). The gist of the Cross-Claims are the same in

each of the seven filings, though the specific language of the Cross-Claims takes one of two forms.

The first form states:

       Cross-claimant asserts that in the event that the appearing co-defendant may be
       found liable to plaintiff, which it is denied, co-defendants Luis Durán Rivera,
       Genaro Durán, Medi-Data Corporation and/or Micro Merchant Systems must be
       held liable to the appearing co-defendant for any and all amounts assessed against
       them.

See D.E. 63, 64, 67, 69 ¶ 19. The second form states:

       [If] judgment is ruled against the appearing defendant, then it is respectfully
       requested that another judgment be entered in favor of the appearing defendant and
       against codefendants Luis Durán Rivera; Genaro Durán; Medi Data Corporation
       and Micro Merchant Systems declaring them to be liable to the appearing defendant
       in an amount equal to the amount of the judgment against the appearing defendant.

See D.E. 65, 72, 74 at 15. While none of the seven filings identifies a specific claim for relief, in

sum and substance each one clearly seeks indemnification from the Durans, Medi-Data, and MMS

for any liability that might accrue to the Cross-Claimants. Importantly, none of the Cross-

Claimants identify any contractual basis upon which they are entitled to indemnification.


sued under the name Express Pharmacy, Inc.; and Farmacia Maleza Express should have been
sued under the name Maleza Express Pharmacy, Inc..


                                                 2
       Cross-Claimants’ indemnification Cross-Claims have no basis in law or logic and must be

dismissed. As an initial matter, the theory animating the Cross-Claims is essentially that the

pharmacies did nothing wrong, and so if they are found to have done something wrong, the other

defendants must be held responsible. See D.E. 65, 72, 74 ¶ 17 (“the appearing defendant is an

innocent third party to any alleged illegal transactions and/or wrongdoing allegedly performed

by any of the named codefendants in this case, particularly codefendants Luis Durán Rivera;

Genaro Durán, Medi Data Corporation and Micro Merchant Systems”); see also D.E. 63, 64, 67,

69 ¶ 17 (same). This position is nonsensical—if Cross-Claimants are ultimately found liable, it

will be because someone—either the Court or a jury—has determined that they did in fact do

something wrong and are not innocent third parties. Belief in one’s own innocence is not a

cognizable basis for an indemnification claim, and Cross-Claimants therefore fail to state a

plausible claim for relief. See, e.g., Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (a claim

for relief must be “plausible on its face”).

       The Cross-Claims are barred for legal reasons as well. The underlying claims in this case

assert three federal statutory causes of action: violation the Computer Fraud and Abuse Act;

copyright infringement; and violation of the anti-circumvention provisions of the Digital

Millennium Copyright Act. See generally Compl. (D.E. 1) ¶¶ 38-47. The law is well-settled that

“[a] defendant held liable under a federal statute has a right to indemnity or contribution from

another who has also violated the statute only if such right arises through (1) the express or implicit

creation of a right of action by Congress, or (2) the power of the courts to formulate federal

common law.” PPV Connection, Inc. v. Rodriguez, 228 F.R.D. 99, 101 (D.P.R. 2005) (emphasis

added) (citation omitted); see also Doherty v. Wireless Broad. Sys. of Sacramento, Inc., 151 F.3d

1129, 1130-31 (9th Cir. 1998) (same).




                                                  3
       Here, none of the seven Cross-Claims identify any statutory or federal common law basis

upon which Cross-Claimants might assert a right to indemnification. On that basis alone they must

be dismissed for failure to state a claim. Moreover, the Cross-Claims should be dismissed with

prejudice because numerous courts have held that no indemnification right exists with respect to

violations of the CFAA or the Copyright Act, of which the DMCA is a part. See, e.g., Paskenta

Band of Nomlaki Indians v. Crosby, No. 2:15-cv-00538-MCE-CMK, 2016 U.S. Dist. LEXIS

92421, at *10 (E.D. Cal. July 15, 2016) (“[T]here is no statutory or common law right of

indemnification for the CFAA.”); Innovation Ventures, LLC v. Ultimate One Distrib. Corp., No.

12-CV-5354 (KAM) (RLM), 2014 U.S. Dist. LEXIS 42960, at *66-67 (E.D.N.Y. Mar. 28, 2014)

(“The right of contribution and indemnification are similarly barred in the context of the Copyright

Act”). Accordingly, for this reason too, the cross-claims should be dismissed as against MMS.

                                         CONCLUSION

       For the foregoing reasons, Defendant Micro Merchant Systems respectfully requests the

Honorable Court to dismiss all of the cross-claims in the Complaint against it and grant such other

relief as the Honorable Court shall find just and proper.

       IT IS HEREBY CERTIFIED that on this same date the foregoing was filed by uploading

to the CM/ECF system, which will send automatic notices to the attorneys of record.

Dated: September 13, 2019.

                                              GOLDMAN ANTONETTI & CÓRDOVA LLC
                                              Attorneys for Defendant Micro Merchant Systems
                                              PO Box 70364
                                              San Juan, Puerto Rico 00936-8364
                                              Tel: (787) 759-4141
                                              Fax: (787) 474-2314

                                              /s/ EDGARDO COLÓN ARRARÁS
                                              Edgardo Colon Arraras
                                              USDC-P.R. #126912
                                              ecolon@gaclaw.com


                                                 4
